Citation Nr: 1702856	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-17 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling. 

2. Entitlement to service connection for a neck condition, to include cervical disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970 and from July 1970 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective January 19, 2005; and, denied service connection for a neck condition, to include cervical disease.  The Veteran timely appealed the initial rating assigned as well as the denial of service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2007 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  His July 2010 VA Form 8 (Certification of Appeal), also indicates that that a Board hearing was requested.  The Veteran was scheduled for a Board videoconference hearing at the RO in May 2016, and failed to appear (no-show).  However, the record indicates that he was incarcerated from February 2008 to December 2016.  Significantly, the Veteran indicated in a November 2016 letter that he was being released from prison in December 2016.  The Board addresses whether a telephonic hearing is appropriate for an incarcerated veteran on a case by cases basis, and the Court has not yet addressed the Board's precise duties in such a case.  See Scott v. Shinseki, No. 13-1863, 2014 WL 496845 (Feb. 7, 2014) (single judge Order) (discussing the Board's policies with regard to telephonic hearings for incarcerated veterans and denying a petition for extraordinary relief in the nature of a writ of mandamus because, in part, "the Secretary has assured the Court that the claims are currently before the Board and will be expeditiously adjudicated following a telephonic hearing if such a hearing proves practicable").  The Court has held generally that VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In this case, given that it appears the Veteran is no longer incarcerated and there is no longer any impediment to affording him the hearing he has requested, a remand to reschedule the Board hearing is warranted.  38 C.F.R. § 20.700(a) (2016) (a veteran has the right to a hearing on appeal if he expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board, or videoconference,  hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




